Name: Commission Implementing Decision (EU) 2016/1916 of 27 October 2016 amending Implementing Decision 2014/99/EU setting out the list of regions eligible for funding from the European Regional Development Fund and the European Social Fund and of Member States eligible for funding from the Cohesion Fund for the period 2014-2020 (notified under document C(2016) 6820)
 Type: Decision_IMPL
 Subject Matter: EU finance;  regions and regional policy;  economic policy;  economic geography
 Date Published: 2016-11-01

 1.11.2016 EN Official Journal of the European Union L 296/15 COMMISSION IMPLEMENTING DECISION (EU) 2016/1916 of 27 October 2016 amending Implementing Decision 2014/99/EU setting out the list of regions eligible for funding from the European Regional Development Fund and the European Social Fund and of Member States eligible for funding from the Cohesion Fund for the period 2014-2020 (notified under document C(2016) 6820) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund, laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund, and repealing Council Regulation (EC) No 1083/2006 (1), and in particular Article 90(5) thereof, Whereas: (1) Pursuant to Article 90(5) of Regulation (EU) No 1303/2013 the Commission is to review the eligibility of Member States for support from the Cohesion Fund on the basis of Union gross national income (GNI) figures for the period 2012  2014 for the EU-27 Member States in 2016. (2) According to the GNI per capita figures for the period 2012  2014 Cyprus falls below 90 % of the average GNI per capita of the EU-27 Member States. Consequently, Cyprus should become newly eligible for support from the Cohesion Fund and should no longer receive support from the Cohesion Fund on transitional and specific basis as of 1 January 2017. (3) The list of eligible Member States for funding from the Cohesion Fund and the list of Member States eligible for funding from the Cohesion Fund on a transitional and specific basis should therefore be adjusted. (4) Commission Implementing Decision 2014/99/EU (2) should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2014/99/EU is amended as follows: (1) Annex IV is replaced by the text set out in the Annex to this Decision. (2) Article 5 and Annex V are deleted. Article 2 This Decision shall apply from 1 January 2017. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 October 2016. For the Commission Corina CREÃ U Member of the Commission (1) OJ L 347, 20.12.2013, p. 320. (2) Commission Implementing Decision 2014/99/EU of 18 February 2014 setting out the list of regions eligible for funding from the European Regional Development Fund and the European Social Fund and of Member States eligible for funding from the Cohesion Fund for the period 2014-2020 (OJ L 50, 20.2.2014, p. 22). ANNEX ANNEX IV List of Member States eligible for funding from the Cohesion Fund pursuant to Article 4 as of 1 January 2017: Bulgaria Czech Republic Cyprus Estonia Greece Croatia Latvia Lithuania Hungary Malta Poland Portugal Romania Slovenia Slovak Republic